DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Claims 1-9, drawn to a method for training animals, classified in A01K 15/02.
Claims 10-16, drawn to a device for training animals, classified in A01K 29/00.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product such as for use as an air freshener instead of animal behavior correction.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: there would be additional searches (due to independent or distinct embodiments/alternatives) for  additional set of claims; there would be different field of search (i.e., carry out different search strategies or search queries and/or searching different classes/subclasses or electronic resources); and there would be separate status in the art due to recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Downey on 3/8/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-16 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Neri (US 7174856) in view of McGlone et al. (US 2013/0071337).
For claim 1, Neri teaches a method for training animals and altering animal behavior comprising the steps of:
releasing a burst of propellant from a canister;
directing the released burst of propellant through a nozzle on a top of the canister;
producing a loud hissing noise and citrus scent effecting the animals senses of sound and smell; and
establishing and reinforcing a negative feedback in the animal associated with the behavior being corrected (see Figure 3).
However, Neri lacks to mention that the propellant is infused with at least one natural citrus oil.
McGlone et al. teach that it is old and well known in the art to provide a method for training animals and altering animal behavior wherein the method include the use of propellant that is infused with at least one natural citrus oil (see [0010],[0033],[0049]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Neri so as to include the use of propellant that is infused with at least one natural citrus oil, in a similar manner as taught in McGlone et al., since citrus fragrance is extremely potent and thus provide a more efficient repellant for the animals.
For claim 2, Neri as modified by McGlone et al. (emphasis on Neri) further teach wherein the released burst of propellant is directed away from the animal and user (see Figure 2).
For claim 3, Neri as modified by McGlone et al. (emphasis on Neri) further teach wherein the animal is a dog (see Figure 2).
For claim 4, Neri as modified by McGlone et al. (emphasis on McGlone et al.) further teach wherein the at least one natural citrus oil includes orange oil (see [0033]).
For claim 5, Neri as modified by McGlone et al. (emphasis on McGlone et al.) further teach wherein the at least one natural citrus oil includes lemon oil (see [0033]).
For claim 6, Neri as modified by McGlone et al. (emphasis on McGlone et al.) further teach wherein the at least one natural citrus oil includes lime oil ([0033] indicates the use of “citrus” fragrance which would include lime).
For claim 7, Neri as modified by McGlone et al. (emphasis on Neri) further teach wherein the at least one natural citrus oil includes grapefruit oil ([0033] indicates the use of “citrus” fragrance which would include lime).
For claim 8, Neri as modified by McGlone et al. (emphasis on McGlone et al.) further teach wherein the propellant is infused with a blend of two or more natural citrus oils (see [0033]).
For claim 9, Neri as modified by McGlone et al. (emphasis on McGlone et al.) further teach wherein the propellant is selected from the group consisting essentially of 1, 1-difluoroethane, butane, propane, and isobutene (see [0030]).
Conclusion
4.	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/         Primary Examiner, Art Unit 3644